Title: Margaret H. Smith to James Madison, 20 August 1830
From: Smith, Margaret H.
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    Sidney.
                                
                                August 20. 1830.
                            
                        
                        
                        Shall I dear Sir, appologise for intruding uninvited on your notice? I know I need not.
                        The long experience I have had of your kindness and indulgence inspire an affectionate confidence which might
                            have been overpowered by sentiments of high respect & veneration, had I known you only as one of our greatest
                            Statesmen & most devoted patriots.
                        The recollections, of the personal acquaintance & social intercourse with
                            Mr Jefferson & yourself, which it has been my high privilege to enjoy, are among the brightest & most
                            cherished of my life. I am not willing that they should die with me, but am anxious to bequeath to my children the memory
                            of circumstances so precious to myself. For this purpose I shall collect in a book suited to the design, every memorial I
                            shall be so happy as to obtain; & this manuscript volume I shall leave to my son, not only as a monument of the
                            happiness & honor enjoyed by his mother, but as the most powerful incentive to virtue.
                        I know when you read this, you will smile, & perhaps say, "Mrs Smith is as romantic as ever". If
                            enthusiastic affection & admiration for virtue & genius, be romance,– I plead guilty to the charge,
                            & frankly acknowledge that in this little legacy I am preparing for my son, that my fancy delights in adorning,
                            what is consecrated by affection & enobled by reason.
                        Mrs Randolph has given me the best likeness of her father that I have yet seen, lately engraved at Boston.
                            This is to be placed first, then one of the valued letters I received from him, containing among many other kind
                            expressions, that epithet of his dear friend, a title I prize more than any, rank or ancestry
                            could bestow. Following this will be a short sketch of his private life & character,
                            drawn from original materials; & last a painting of Monticello, taken from a drawing of Dr Thornton’s.
                        It is my desire to form a similar memorial of his dearest friend & successor in office– but this I
                            cannot do without your kind assistance. A good likeness, of the size suitable for a quarto book, I have as yet in vain
                            sought for. When I last saw Mrs. M. she told me some artist was then engaged in engraving likenesses of you &
                            herself, & kindly promised me a copy, which I should be delighted to receive & devote to this favorite
                            object. She lent me a little picture of Montpelier, from whence I have had a copy taken, which I shall transfer to my
                            book– But I have none of your writing, & the favour I would my dear Sir, solicit from
                            you, is some little reminiscence of your own & Mr Jeffersons life, or rather of some incident in which you were
                            both actors; such for instance, as an event, to which I have often heard him allude with an animation &
                            sensibility, which has impressed it on my memory, with peculiar interest.
                        I mean the journey he & you, in an early period of your life took to Canada. He once showed me a little journal, kept in a little– book of birch-bark, which he wrote
                            during this excursion.
                        The birth & origin of the generous & faithful friendship which united you to this great
                            & good man, is another incident of deep & characteristic interest, as presenting a moral= picture, unique
                            in the political world.
                        Never shall I forget the last happy day, Mr Smith & I passed in your company.
                        The affectionate hospitality with which you and dear Mrs Madison received us, was most grateful to our
                            hearts; while your conversation, which was living history, has left an indelible impression on
                            our minds. A single one of those numerous & delightful anecdotes, you then related, if written by your hand, would
                            answer my design; for I dare not form a wish that would occupy more than an hour of your precious time.
                        It was a charming visit!— And mrs M. must not be angry with me if I venture once more to present her to the
                            public– not as I have hitherto done, the ornament of the drawing-room, but as the charm & blessing of domestic
                            life.
                        I trust my dear Sir, you will recieve with indulgence this application, knowing as you must know, that it
                            proceeds from the affectionate esteem & deep felt veneration, with which I am most sincerely yours
                        
                        
                            
                                Margt. H Smith.
                            
                        
                    